         Case 6:19-cv-01062-MK             Document 5    Filed 08/29/19       Page 1 of 11




Christopher E. Hawk, OSB No. 061635
chawk@grsm.com
W. Gregory Lockwood, OSB No. 114415
wglockwood@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP
121 SW Morrison Street, Suite 1575
Portland, OR 97204
Telephone: (503) 227-8269
Facsimile: (503) 616-3600

          for Defendant
Attorneysfor

                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                           (Eugene Division)

MICHAEL EVANS,                                           Case No. 6:19-cv-01062-MK

                              Plaintiff,                 DEFENDANT GUARANTY RV,
                                                         INC. a/b/n GUARANTY RV
       vs.
       vs.                                               CENTERS’ ANSWER AND
                                                         CENTERS'
                                                         AFIRMATIVE DEFENSES
GUARANTY RV, INC. a/b/n GUARANTY RV
CENTERS,

                              Defendant.


       In response to Plaintiff's
                      Plaintiff’s Complaint, Defendant Guaranty RV, Inc. a/b/n Guaranty RV

                     “Guaranty RV")
Centers (hereinafter "Guaranty RV”) admits, denies and alleges as follows.

                                              ANSWER

                                 NATURE OF THE ACTION

       1.      No response is required to Paragraph 1 of the Complaint.

                            JURISDICTIONAL ALLEGATIONS

       2.      No response is required to Paragraph 2 of the Complaint.

       3.      Guaranty RV lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 3 of the Complaint.

       4.      Guaranty RV lacks sufficient knowledge or information to form a belief as to the


DEFENDANT GUARANTY RV, INC. d/b/a                           GORDON REES
                                                            GORDON    REES S
                                                                           SCULLY   MANSUKHANI, LLP
                                                                             CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                        121 SW Morrison Street, Suite 1575
                           1
AFIRMATIVE DEFENSES - Page 1                                Portland, OR 97204
                                                            Telephone: (503) 227-8269
                                                            Facsimile : (503) 616-3600
            Case 6:19-cv-01062-MK      Document 5       Filed 08/29/19        Page 2 of 11




truth of the allegations in Paragraph 4 of the Complaint.

                           GENERAL FACTUAL ALLEGATIONS

       5.       Guaranty RV admits the allegations in Paragraph 5 of the Complaint.

       6.       Guaranty RV admits that it was doing business in Lane County and when so

doing, it did so through its employees acting within the scope of their agency. Guaranty RV

denies the remaining allegations in Paragraph 6 of the Complaint.

       7.       Guaranty RV admits that Plaintiff was hired in February 2014. Guaranty denies

the remaining allegations in Paragraph 7 of the Complaint.

       8.       Guaranty RV denies the allegations in Paragraph 8 of the Complaint, including all

subparts.

       9.       Guaranty RV denies the allegations in Paragraph 9 of the Complaint, including all

subparts.

       10.      Guaranty RV admits the allegations in Paragraph 10 of the Complaint.

       11.      Guaranty RV admits the allegations in Paragraph 11 of the Complaint.

       12.      Guaranty RV denies the allegations in Paragraph 12 of the Complaint.

       13.      Guaranty RV admits that Plaintiff complained about his sales figures. Guaranty

RV denies the remaining allegations of Paragraph 13 of the Complaint.

       14.      Guaranty RV denies the allegations in Paragraph 14 of the Complaint.

       15.      Guaranty RV denies the allegations in Paragraph 15 of the Complaint.

       16.      Guaranty RV lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in Paragraph 16 of the Complaint.

       17.      Guaranty admits the allegations in Paragraph 17 of the Complaint.

       18.      Guaranty RV denies any retaliation as alleged in Paragraph 18 of the Complaint.

Guaranty RV lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 18 of the Complaint.


DEFENDANT GUARANTY RV, INC. d/b/a                           GORDON REES
                                                            GORDON    REES S
                                                                           SCULLY   MANSUKHANI, LLP
                                                                             CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                        121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 2                                Portland, OR 97204
                                                            Telephone: (503) 227-8269
                                                            Facsimile : (503) 616-3600
         Case 6:19-cv-01062-MK         Document 5      Filed 08/29/19    Page 3 of 11




       19.     Guaranty RV denies the allegations in Paragraph 19 of the Complaint.

       20.     Guaranty RV denies the allegations in Paragraph 20 of the Complaint.

       21.     Guaranty RV admits that it is opposed to harassment in the workplace and

encourages employees to report any such behavior to management personnel. Guaranty RV

denies the remaining allegations in Paragraph 21 of the Complaint.

                                FIRST CLAIM FOR RELIEF

                                       (42 U.S.C. § 1981)

       22.     In response to the allegations in paragraph 22, Guaranty RV incorporates its

responses above as though fully set forth herein.

       23.     Guaranty RV denies the allegations in Paragraph 23 of the Complaint.

       24.     Guaranty RV denies the allegations in Paragraph 24 of the Complaint.

       25.     Guaranty RV denies the allegations in Paragraph 25 of the Complaint.

       26.     Guaranty RV denies the allegations in Paragraph 26 of the Complaint.

       27.     Guaranty RV denies the allegations in Paragraph 27 of the Complaint.

                               SECOND CLAIM FOR RELIEF

                                       (42 U.S.C. § 2000e)

                                      – Hostile Work Environment)
                           (Title VII —

       28.     In response to the allegations in paragraph 28, Guaranty RV incorporates its

responses above as though fully set forth herein.

       29.     Guaranty RV denies the allegations in Paragraph 29 of the Complaint.

       30.     Guaranty RV denies the allegations in Paragraph 30 of the Complaint.

       31.     Guaranty RV denies the allegations in Paragraph 31 of the Complaint.

                                THIRD CLAIM FOR RELIEF

                                               – Retaliation)
                                    (Title VII —

       32.     In response to the allegations in paragraph 32, Guaranty RV incorporates its

DEFENDANT GUARANTY RV, INC. d/b/a                      GORDON REES
                                                       GORDON    REES S
                                                                      SCULLY   MANSUKHANI, LLP
                                                                        CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                   121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 3                           Portland, OR 97204
                                                       Telephone: (503) 227-8269
                                                       Facsimile : (503) 616-3600
         Case 6:19-cv-01062-MK         Document 5      Filed 08/29/19    Page 4 of 11




responses above as though fully set forth herein.

       33.     Guaranty RV denies the allegations in Paragraph 33 of the Complaint.

       34.     Guaranty RV denies the allegations in Paragraph 34 of the Complaint.

       35.     Guaranty RV denies the allegations in Paragraph 35 of the Complaint.

       36.     Guaranty RV denies the allegations in Paragraph 36 of the Complaint.

                               FOURTH CLAIM FOR RELIEF

                                               – Retaliation)
                                 (ORS 659A.030 —

       37.     In response to the allegations in paragraph 37, Guaranty RV incorporates its

responses above as though fully set forth herein.

       38.     Guaranty RV denies the allegations in Paragraph 38 of the Complaint.

       39.     Guaranty RV denies the allegations in Paragraph 39 of the Complaint.

       40.     Guaranty RV denies the allegations in Paragraph 40 of the Complaint.

       41.     Guaranty RV denies the allegations in Paragraph 41 of the Complaint.

                                FIFTH CLAIM FOR RELIEF

                                      – Hostile Work Environment)
                         (ORS 659.030 —

       42.     In response to the allegations in paragraph 42, Guaranty RV incorporates its

responses above as though fully set forth herein.

       43.     Guaranty RV denies the allegations in Paragraph 43 of the Complaint.

       44.     Guaranty RV denies the allegations in Paragraph 44 of the Complaint.

       45.     Guaranty RV denies the allegations in Paragraph 45 of the Complaint.

       46.     Guaranty RV denies the allegations in Paragraph 46 of the Complaint.

                                SIXTH CLAIM FOR RELIEF

                                            – Whistleblowing)
                              (ORS 659A.199 —

       47.     In response to the allegations in paragraph 47, Guaranty RV incorporates its

responses above as though fully set forth herein.


DEFENDANT GUARANTY RV, INC. d/b/a                      GORDON REES
                                                       GORDON    REES S
                                                                      SCULLY   MANSUKHANI, LLP
                                                                        CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                   121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 4                           Portland, OR 97204
                                                       Telephone: (503) 227-8269
                                                       Facsimile : (503) 616-3600
         Case 6:19-cv-01062-MK         Document 5      Filed 08/29/19    Page 5 of 11




       48.     Guaranty RV denies the allegations in Paragraph 48 of the Complaint.

       49.     Guaranty RV denies the allegations in Paragraph 49 of the Complaint.

       50.     Guaranty RV denies the allegations in Paragraph 50 of the Complaint.

       51.     Guaranty RV denies the allegations in Paragraph 51 of the Complaint.

                              SEVENTH CLAIM FOR RELIEF

                                    – Injured Worker Discrimination)
                      (ORS 659A.040 —

       52.     In response to the allegations in paragraph 52, Guaranty RV incorporates its

responses above as though fully set forth herein.

       53.     Guaranty RV denies the allegations in Paragraph 53 of the Complaint.

       54.     Guaranty RV denies the allegations in Paragraph 54 of the Complaint.

       55.     Guaranty RV denies the allegations in Paragraph 55 of the Complaint.

       56.     Guaranty RV denies the allegations in Paragraph 56 of the Complaint.

                               EIGHTH CLAIM FOR RELIEF

                                   – Disabled Worker Discrimination)
                     (ORS 659A.109 —

       57.     In response to the allegations in paragraph 57, Guaranty RV incorporates its

responses above as though fully set forth herein.

       58.     Guaranty RV denies the allegations in Paragraph 58 of the Complaint.

       59.     Guaranty RV denies the allegations in Paragraph 59 of the Complaint.

       60.     Guaranty RV denies the allegations in Paragraph 60 of the Complaint.

       61.     Guaranty RV denies the allegations in Paragraph 61 of the Complaint.

                                NINTH CLAIM FOR RELIEF

                   – Disabled Worker Discrimination/Failure to Engage/Accommodate)
 (ORS 659A.112/118 —

       62.     In response to the allegations in paragraph 62, Guaranty RV incorporates its

responses above as though fully set forth herein.

       63.     Guaranty RV denies the allegations in Paragraph 63 of the Complaint.


DEFENDANT GUARANTY RV, INC. d/b/a                      GORDON REES
                                                       GORDON    REES S
                                                                      SCULLY   MANSUKHANI, LLP
                                                                        CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                   121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 5                           Portland, OR 97204
                                                       Telephone: (503) 227-8269
                                                       Facsimile : (503) 616-3600
         Case 6:19-cv-01062-MK         Document 5      Filed 08/29/19    Page 6 of 11




       64.     Guaranty RV denies the allegations in Paragraph 64 of the Complaint.

       65.     Guaranty RV denies the allegations in Paragraph 65 of the Complaint.

       66.     Guaranty RV denies the allegations in Paragraph 66 of the Complaint.

                                TENTH CLAIM FOR RELIEF

                                          – Wage Complaint Retaliation)
                 (ORS 652.355/ORS 653.060 —

       67.     In response to the allegations in paragraph 67, Guaranty RV incorporates its

responses above as though fully set forth herein.

       68.     Guaranty RV denies the allegations in Paragraph 68 of the Complaint.

       69.     Guaranty RV denies the allegations in Paragraph 69 of the Complaint.

       70.     Guaranty RV denies the allegations in Paragraph 70 of the Complaint.

       71.     Guaranty RV denies the allegations in Paragraph 71 of the Complaint.

                             ELEVENTH CLAIM FOR RELIEF

                                    – Wage Complaint Retaliation)
                          (659A.355 —

       72.     In response to the allegations in paragraph 72, Guaranty RV incorporates its

responses above as though fully set forth herein.

       73.     Guaranty RV denies the allegations in Paragraph 73 of the Complaint.

       74.     Guaranty RV denies the allegations in Paragraph 74 of the Complaint.

       75.     Guaranty RV denies the allegations in Paragraph 75 of the Complaint.

       76.     Guaranty RV denies the allegations in Paragraph 76 of the Complaint.

                              TWELVTH CLAIM FOR RELIEF

                                             – Oregon Sick Time Law)
                        (ORS 653.601 et seq. —

       77.     In response to the allegations in paragraph 77, Guaranty RV incorporates its

responses above as though fully set forth herein.

       78.     Guaranty RV denies the allegations in Paragraph 78 of the Complaint.

       79.     Guaranty RV denies the allegations in Paragraph 79 of the Complaint.


DEFENDANT GUARANTY RV, INC. d/b/a                      GORDON REES
                                                       GORDON    REES S
                                                                      SCULLY   MANSUKHANI, LLP
                                                                        CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                   121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 6                           Portland, OR 97204
                                                       Telephone: (503) 227-8269
                                                       Facsimile : (503) 616-3600
         Case 6:19-cv-01062-MK          Document 5       Filed 08/29/19      Page 7 of 11




       80.     Guaranty RV denies the allegations in Paragraph 80 of the Complaint.

       81.     Guaranty RV denies the allegations in Paragraph 81 of the Complaint.

                             THIRTEENTH CLAIM FOR RELIEF

                                – Retaliation for Opposing Unlawful Practices)
             (ORS 659.030(1)(f) —

       82.     In response to the allegations in paragraph 82, Guaranty RV incorporates its

responses above as though fully set forth herein.

       83.     Guaranty RV denies the allegations in Paragraph 83 of the Complaint.

       84.     Guaranty RV denies the allegations in Paragraph 84 of the Complaint.

       85.     Guaranty RV denies the allegations in Paragraph 85 of the Complaint.

       86.     Guaranty RV denies the allegations in Paragraph 86 of the Complaint.

                            PLAINTIFF’S
                            PLAINTIFF'S PRAYER FOR RELIEF

       In responding to Plaintiffs
                        Plaintiff’s prayer for relief, Guaranty RV denies that Plaintiff is entitled

to any relief, including, without limitation, the relief sought in the Complaint.

                                  AFFIRMATIVE DEFENSES

       Guaranty RV has not yet had the full opportunity to conduct a reasonable inquiry of the

facts underlying this lawsuit, but based upon its current knowledge, information and belief,

Guaranty RV asserts the following affirmative defenses, some or all of which may ultimately be

supported by the facts to be revealed in discovery and investigation of this case. Upon request

and/or having conducted discovery in this case, Guaranty RV will withdraw those defenses that

are unsupported by the facts revealed in pretrial discovery and investigation, should there be any

such defenses. On the basis of the above, by way of further answer to Plaintiff's
                                                                      Plaintiff’s Complaint,

Guaranty alleges as follows:

                               FIRST AFFIRMATIVE DEFENSE

                                    (Failure to State of Claim)

       87.     Plaintiff’s Complaint fails to state a claim for which relief can be granted.
               Plaintiff's


DEFENDANT GUARANTY RV, INC. d/b/a                         GORDON REES
                                                          GORDON    REES S
                                                                         SCULLY   MANSUKHANI, LLP
                                                                           CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                      121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 7                              Portland, OR 97204
                                                          Telephone: (503) 227-8269
                                                          Facsimile : (503) 616-3600
           Case 6:19-cv-01062-MK         Document 5        Filed 08/29/19     Page 8 of 11




                              SECOND AFFIRMATIVE DEFENSE

                                        (Failure to Mitigate)

          88.   Plaintiff has failed to mitigate his damages, if any.

                               THIRD AFFIRMATIVE DEFENSE

                                            (Good Faith)

          89.   Guaranty RV acted in good faith in all particulars with regard to Plaintiff and his

employment.

                             FOURTH AFFIRMATIVE DEFENSE

                            (Legitimate, Nondiscriminatory Conduct)

          90.            RV’s actions were based on legitimate business needs and
                Guaranty RV's

nondiscriminatory motives.

                               FIFTH AFFIRMATIVE DEFENSE

                                        (Comparative Fault)

          91.   Plaintiff’s claims for relief arise solely and/or substantially from Plaintiff's
                Plaintiff's                                                          Plaintiff’s own

actions, performance, and/or fault.

                               SIXTH AFFIRMATIVE DEFENSE

                                      (Statute of Limitations)

          92.   The Complaint is barred, in whole or in part, by the statute of limitations or other

applicable rules, statutes or regulations controlling or requiring the initiation of a suit within a

certain period of time following the accrual of a cause of action.

                             SEVENTH AFFIRMATIVE DEFENSE

                                               (Laches)
                                               (L aches)

          93.   Plaintiff’s claims against Guaranty RV are barred by the equitable doctrine of
                Plaintiff's

laches.



DEFENDANT GUARANTY RV, INC. d/b/a                          GORDON REES
                                                           GORDON    REES S
                                                                          SCULLY   MANSUKHANI, LLP
                                                                            CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                       121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 8                               Portland, OR 97204
                                                           Telephone: (503) 227-8269
                                                           Facsimile : (503) 616-3600
            Case 6:19-cv-01062-MK       Document 5       Filed 08/29/19       Page 9 of 11




                             EIGHTH AFFIRMATIVE DEFENSE

                                             (Waiver)

       94.      Plaintiff’s claims against Guaranty RV are barred, in whole or in part, by the
                Plaintiff's

equitable doctrines and waiver and estoppel.

                              NINTH AFFIRMATIVE DEFENSE

                                         (Unclean Hands)

       95.      Plaintiff’s claims against Guaranty RV are barred, in whole or in part, by the
                Plaintiff's

equitable doctrine of unclean hands.

                              TENTH AFFIRMATIVE DEFENSE

                                 (Reduction in Damages/Offset)

       96.      To the extent any damages or injuries were in fact suffered by Plaintiff, such

damages or injuries must be reduced or diminished by amounts received or receivable by

Plaintiff in the exercise of reasonable diligence as income or in lieu of earned income or as

benefits.

                           ELEVENTH AFFIRMATIVE DEFENSE

                         (Failure to Exhaust Administrative Remedies)

       97.      Plaintiff’s claims against Guaranty RV are barred because Plaintiff failed to
                Plaintiff's

exhaust administrative remedies.


                            TWELVTH AFFIRMATIVE DEFENSE

                                           (Jurisdiction)

       98.      This Court lacks personal and subject matter jurisdiction over this matter.


                 ADDITIONAL AFFIRMATIVE AND OTHER DEFENSES

       99.      Guaranty RV presently has insufficient knowledge or information upon which to

form a belief as to whether there may be additional, as yet unstated, defenses and reserves the


DEFENDANT GUARANTY RV, INC. d/b/a                           GORDON REES
                                                            GORDON    REES S
                                                                           SCULLY   MANSUKHANI, LLP
                                                                             CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                        121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 9                                Portland, OR 97204
                                                            Telephone: (503) 227-8269
                                                            Facsimile : (503) 616-3600
        Case 6:19-cv-01062-MK          Document 5       Filed 08/29/19     Page 10 of 11




right to assert additional defenses or affirmative defenses in the event discovery indicates such

defenses are appropriate.

                                    PRAYER FOR RELIEF

                                        Plaintiff’s Complaint, Guaranty RV respectfully
       WHEREFORE, having fully answered Plaintiffs

              Plaintiff’s Complaint be dismissed in its entirety, with prejudice, and further request
requests that Plaintiff's

            attorneys’ fees, expenses, costs of suit, interest and such other relief that the Court
an award of attorneys'

deems just and equitable.



Dated: August 29, 2019                        GORDON REES SCULLY MANSUKHANI, LLP


                                                    By:s/ Christopher E, Hawk
                                                       Christopher E. Hawk, OSB No. 061635
                                                       chawk@grsm.com
                                                       W. Gregory Lockwood, OSB No. 114415
                                                       wglockwood@grsm.com
                                                                 for Defendant
                                                       Attorneysfor




DEFENDANT GUARANTY RV, INC. d/b/a                         GORDON REES
                                                          GORDON    REES S
                                                                         SCULLY   MANSUKHANI, LLP
                                                                           CULLY MANSUICHANL
             CENTERS’ ANSWER AND
GUARANTY RV CENTERS'                                      121 SW Morrison Street, Suite 1575
AFIRMATIVE DEFENSES - Page 10                             Portland, OR 97204
                                                          Telephone: (503) 227-8269
                                                          Facsimile : (503) 616-3600
        Case 6:19-cv-01062-MK         Document 5        Filed 08/29/19    Page 11 of 11




                                CERTIFICATE OF SERVICE
                              Michael Evans v. Guaranty RV, Inc.
              U.S. District Court, District of Oregon, Case No. 6:19-cv-01062-MK
       I certify under penalty of perjury under the laws of the State of Oregon that I am over the

age of 18, and on this date I caused a copy of the foregoing DEFENDANT GUARANTY RV,

INC. d/b/a GUARANTY RV CENTERS'
                       CENTERS’ ANSWER AND AFIRMATIVE DEFENSES to

be served as stated below:

       by personally delivering the document(s) listed above to the person(s) at the
        address(es) set forth below.

       by placing the document(s) listed above in a sealed envelope with postage thereon
        fully prepaid, in United States mail in the State of Oregon at Portland, addressed as set
        forth below.
        by transmitting via electronic delivery (e-mail) the attached document(s) to the e-mail
        address(es) set forth below.

x       by transmitting via electronic delivery the attached document(s) to all attorneys of
        record using the CM/ECF system.


Jeff Napoli, OSB No. 990868
Veronica R. Rodriguez, OSB No. 181818
Gilroy Napoli Short Law Group
12755 SW 69th Avenue, Suite 200
Portland, OR 97223
Fax: (503) 747-2951
Email: jnapoli@gnslawgroup.com
Email: veronica@gnslawgroup.com
       Of           for Plaintiff
       OfAttorneysfor   Plaintiff
       I declare under penalty of perjury under the laws of the State of Oregon that the

above is true and correct.

                  29th day of August, 2019
       DATED this 29th

                                       GORDON REES SCULLY MANSUKHANI LLP



                                             By:             _________
                                                   Erika Overson, Legal Assistant




CERTIFICATE OF SERVICE - Page 1                          GORDON REES
                                                         GORDON    REES S
                                                                        SCULLY   MANSUKHANI, LLP
                                                                          CULLY MANSUICHANL
                                                         121 SW Morrison Street, Suite 1575
                                                         Portland, OR 97204
                                                         Telephone: (503) 227-8269
                                                         Facsimile : (503) 616-3600
